Civil action to recover damages for trespass upon real property and for injunctive relief against future trespass. The defendants filed a general denial of the allegations contained in the complaint. They did not plead adverse possession. The cause was tried before a jury upon appropriate issues, which were answered in favor of the plaintiffs. From judgment on the verdict, the defendants appealed.
The only question debated in the brief of the defendants is that of alleged error by the court below in overruling the motion of the defendants for judgment as of nonsuit. A careful examination of the record discloses that there was sufficient evidence to require the submission of the cause to the jury. In the trial below we find
No error.